Young, J.
(concurring). I concur in'the result above announced and in the statement of the legal principles which are applied. But I do not wish to give apparent assent to the view that there is any authority of law for the establishment of an extension of a drain as such, and as a part of the original drain, by a separate petition of those interested in the extension. The only authority for extending a drain is that given by section 1447, Rev. Codes 1899, and relates entirely to the lowering of the outlet. All other additions must be treated as original drains. In my opinion the so-called extension involved in this case was a new drain. The board had authority to act, however, for a regular petition was presented, and this petition was the basis of the subsequent proceedings. The board had power to locate and construct it as a new and independent drain, but did not have the power to consolidate the new with the original drain. They should have been kept separate. The board certainly proceeded irregularly. But it is not claimed that the assessments imposed upon the plaintiffs are in excess of thé amount which would have been justly charged against them, had the board in its proceedings treated the so-called extension as an independent drain. There is no ground for equitable interference.
Our conclusion is that no grounds have been brought forward warranting the granting of a permanent injunction.